Judgment unanimously affirmed, with costs. Memorandum: In this action by a wife against her husband, plaintiff sought to prove that the parties, who separated in 1974, were partners in a farming business on premises owned by them as tenants by the entirety. She asked for an accounting of partnership assets and liabilities; judgment for a half share of the net value; an accounting of income and expense of the farm since 1974; and judgment for the greater of half the net income or half the rental value of the farming operation since 1974. The trial court dismissed the complaint at the close of all the evidence. We affirm. Plaintiff wholly failed to demonstrate that there was a partnership between the parties (see Martin v Peyton, 246 NY 213; Miller v Schloss, 218 NY 400; Partnership Law, § 10, subd 1; § 11). Additionally, the evidence would support a finding that plaintiff voluntarily left defendant and the farm in 1974, made no effort to return and was not excluded from the farm operation by any act of defendant (see Daigle v Daigle, 73 AD2d 771). Moreover, we note that the record supports the trial court’s determination that plaintiff’s claims are *771barred by laches (see Smith v Maine, 145 Misc 521, 538). (Appeal from judgment of Wayne Supreme Court—action for an accounting.) Present— Dillon, P. J., Hancock, Jr., Schnepp, Doerr and Moule, JJ.